DETAILED ACTION
This is the Office action based on the 16077976 application filed August 14, 2018, and in response to applicant’s argument/remark filed on August 26, 2022.  Claims 26, 28-34 and 37-48 are currently pending and have been considered below.  Applicant’s cancellation of claims 1-25, 27 and 35-36 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 Claim Interpretations
Claims 26 and 38 recite “(a) method for chemical processing an internal cavity of an additive manufactured (AM) metal workpiece, the method comprising: (a) providing an AM metal workpiece having an internal cavity”.  However, the specification fails to teach how to distinguish an additive manufactured workpiece from a workpiece that is manufactured by other methods.  It is noted that the claim does not recite a step of manufacturing a metal workpiece by using an AM  process.  For the purpose of examining any metal workpiece that is capable of being manufactured by using an additive manufactured method will be considered an additive manufactured (AM) metal workpiece.
Claim 44 recites “An apparatus for carrying out chemical processing of an additive manufacturing (AM) metal workpiece having an internal cavity”.  However, the specification fails to teach how to distinguish an additive manufactured workpiece from a workpiece that is manufactured by other methods.  It is noted that the claim does not recite a step of manufacturing a metal workpiece by using an AM  process.  For the purpose of examining any metal workpiece that is capable of being manufactured by using an additive manufactured method will be considered an additive manufactured (AM) metal workpiece.
Claims 26 and 38 recite the limitation “flowing a chemical polishing solution through the first connector and the internal cavity to process the internal cavity” (emphasis added), but does not recite any actual polishing.  Since the claim fails to specify the composition of the chemical polishing solution, but recites “wherein processing of the internal cavity comprises one or more of: removal of metal debris; reduction of surface roughness; and removal of temporary support structures”, for the purpose of examining, any flowing of a solution containing a chemical, such as water, that removes a metal debris, reduces a surface roughness, or removes a temporary support structure will be assumed to meet this limitation.
Claims 26 and 38 recites “the chemical polishing solution is capable of chemically reacting with the metal of the AM metal workpiece”.  Since the claims fail to recite a step of chemically reacting the chemical polishing solution with the metal of the AM metal workpiece, for the purpose of examining the chemically reacting the chemical polishing solution with the metal of the AM metal workpiece will be interpreted as an intention, and may or may not occur.
Claim 29 recites “a soluble polymer”.  Since the claim does not specify the solvent that would dissolve the soluble polymer, for the purpose of examining any polymer that is capable of being dissolved by any solvent under any condition will be considered “a soluble polymer”.
Claim 45 recites “the workpiece is selected from the group consisting of: jet engine fuel nozzles, nozzles, atomizers, impellers, propellers, rotor assemblies, turbine blades, exhaust manifolds, exhaust pipes, gas diffusers, flow manifolds, flow valve manifolds, stationary serpentine passages, heat exchangers, pipe elbows, coil pipes, and mandrels workpiece with having internal passages with cross-sectional areas of less than 1 mm2”.  For the purpose of examining the phrase “with cross-sectional areas of less than 1 mm2” is interpreted as applied only to the item “mandrels workpiece with having internal passages”.
Claim 47 and 48 recite “the AM metal workpiece is selected from the group consisting of: jet engine fuel nozzles, nozzles, atomizers, impellers, propellers, rotor assemblies, turbine blades, exhaust manifolds, exhaust pipes, gas diffusers, flow manifolds, flow valve manifolds, stationary serpentine passages, heat exchangers, pipe elbows, coil pipes, and mandrels having internal passages with cross-sectional areas of less than 1 mm2”.  For the purpose of examining the phrase “with cross-sectional areas of less than 1 mm2” is interpreted as applied only to the item “mandrels having internal passages”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 26, 28-33, 41 and 47 rejected under 35 U.S.C. 103 as obvious over Greig (U.S. PGPub. No. 20160265701), hereinafter “Greig”, in view of Irani (U.S. PGPub. No. 20150167455), hereinafter “Irani”:--Claims 26, 28: Greig teaches a method for flowing oil and gas in interconnected pipes underwater in subsea application, comprisingcoupling a first metal coiled tubing to a second metal coiled tubing (Fig. 4, [0046]) in a fluid-tight manner ([0021]) to form a tube;coupling the tube to a flying hose, which is coupled to a pipeline or a floating vessel ([0046, 0048]);pumping chemical through the tube to a floating vessel ([0016]).    Greig further teaches that the coupling is made by using a spoolable swivel (Fig. 1, [0028-0043]), wherein the spoolable swivel may comprise an annular lip seal and an O-ring seal made of a polymeric material, such as polytetrafluoroethylene ([0031])    It is noted that the tube is manufactured by an additive technique, i.e. coupling two tubing together, and comprises a cavity.     It is also noted that sea water maintains a constant temperature for the tube.  Although Greig is silent about the chemical removes a metal debris or excess surface roughness from the tube, since metallic debris such as metallic rust, metallic particles, etc. would be inherently present in such tube during the chemical flowing, the chemical would inherently remove such metallic debris or excess surface roughness during operation.    Greig further teaches that the tube may be used for pumping fluids from oil wells and gas wells, including depleted gas wells, but fails to teaches that the fluids is capable of chemically reacting with the metallic debris or excess surface roughness inside the tube.    Irani teaches that fluids flowing through pipes from oil wells and gas wells may contain corrosive substances including acid gases and sour gases, such as carbon dioxide and hydrogen sulfide ([0014, 0031-0036])    Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, in routine experimentations, to use the tube in the invention of Greig to pump the fluid containing the acid gases and the sour gases because Greig teaches that the tube may be used for pumping fluids from oil wells and gas wells, and Irani teaches that such fluids may contain corrosive substances including acid gases and sour gases, such as carbon dioxide and hydrogen sulfide.  It is noted that the acid gases and sour gases, such as carbon dioxide and hydrogen sulfide, are capable of chemically reacting with the metallic debris or excess surface roughness of the tube.--Claim 29: It is noted that polytetrafluoroethylene is soluble in a perfluoroinated solvent.--Claims 30, 31: Greig further teaches that the spoolable swivel is an assembly of several parts, comprising a connection sleeve that fits around the tube to make a fluid-tight seal (Fig. 1-3D, [0028-0043]).--Claim 32: Greig further teaches that the tube may comprise a plurality of tubing coupled to each other by spoolable swivels ([0046-0048]).  Thus, the first metal coiled tubing is coupled to a second metal coiled tubing by a first spoolable swivel and the second metal coiled tubing is connected to the flying hose by a second spoolable swivel.--Claim 33: It is noted that a floating vessel may be considered a blind hole, wherein the first and second spoolable swivels may be used in either pump fluids into or out of the floating vessel.   Alternately, it is noted that the sample collecting container 80 taught by Irani  (Fig. 4) may be considered the internal cavity recited in claim 33.--Claim 41: Greig does not disclose any bubble formation. --Claim 47: It is noted that the tube may be considered a nozzle, pipe elbow or coil pipe.
Claims 37-38, 42-46 and 48 rejected under U.S.C. 103 as being unpatentable over Greig in view of Irani as applied to claim 26 above, and further in view of Brower et al. (U.S. PGPub. No. 20060251477), hereinafter “Brower”--Claims 37, 38, 44: Greig modified by Irani teaches the invention as above.  Greig further teaches that tube is used on an oil platform or ship, with or without drilling activities ([0015-0016]).  Greig is silent about the details of the oil platform.
Brower  teaches that an oil platform may comprise a vessel for holding oil and a pump to pump oil to the vessel through  a subsea hose (abstract, Fig. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the oil platform as taught by Brower in the invention of Greig because Greig is silent about the details of the oil platform and Brower teaches that such oil platform may be effectively used for such purpose.         Brower further teaches to monitor for the loss of pressure to detect leak ([0011]).--Claim 42: Brower teaches that the oil platform pumps oils from an oil well.  It is obvious that when the oil well runs dry the pipes would be disconnected.--Claim 43: Greig further teaches that the spoolable swivel may comprise an annular lip seal.  It is noted that sea water, which contains salt and water, may be considered a chemical and the exposing the tube to the seawater may be considered a chemical processing of an external surface of the tube.--Claim 46: Irani further teaches to measure the concentration of a component of the fluid ([0003, 0017-0026]).--Claims 45, 48: It is noted that the tube is tortuous and may be considered a nozzle, pipe elbow or coil pipe. 

 Allowable Subject Matter
Claims 34, 39 and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 34, none of the cited prior arts teaches the feature “circulating chemical polishing solution from an external reservoir through the internal cavity and back to the external reservoir” in the context of claim 34; With respect to claim 39, none of the cited prior arts teaches the feature “the desired finish is determined by non-destructive direct inspection using: a borescope; 3D X-ray CT inspection; or ultrasonic imaging” in the context of claim 39;With respect to claim 40, none of the cited prior arts teaches the feature “an amount of chemical polishing solution required to achieve a desired finish is calculated and the amount is flowed through the internal cavity until the chemical polishing solution is exhausted” in the context of claim 40;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the amendment overcome previous rejection under 35 U.S.C. 112(b), this argument is persuasive.  This rejection is withdrawn.  Please see Claim Interpretation.--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, this arguments is persuasive.  New grounds of rejection based on newly found prior arts are shown above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713